Case: 22-50154     Document: 00516507721         Page: 1     Date Filed: 10/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                    October 13, 2022
                                  No. 22-50154
                                                                      Lyle W. Cayce
                                Summary Calendar
                                                                           Clerk


   Michael Jarrow,

                                                           Plaintiff—Appellant,

                                       versus

   Pamela G. Taylor,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:21-cv-1280


   Before Barksdale, Elrod, and Haynes, Circuit Judges.
   Per Curiam:*
          Michael Jarrow, Texas prisoner # 2181127 and proceeding in forma
   pauperis and pro se, appeals the 28 U.S.C. § 1915(e) dismissal, for failure to
   state a claim upon which relief may be granted, of his complaint under 42




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50154      Document: 00516507721            Page: 2    Date Filed: 10/13/2022




                                      No. 22-50154


   U.S.C. § 1983. He claimed Correctional Officer Pamela G. Taylor violated
   his Eighth Amendment rights by depriving him of a meal.
          A prisoner’s civil-rights complaint must be dismissed if it “is frivolous
   or malicious; fails to state a claim upon which relief may be granted; or seeks
   monetary relief against a defendant who is immune from such relief”. 28
   U.S.C. § 1915(e)(2)(B). Dismissal for failure to state a claim is reviewed de
   novo. E.g., Black v. Warren, 134 F.3d 732, 733–34 (5th Cir. 1998). To survive
   dismissal, a complaint must “contain sufficient factual matter, accepted as
   true, to state a claim to relief that is plausible on its face”. Ashcroft v. Iqbal,
   556 U.S. 662, 678 (2009) (citation omitted).
          Jarrow maintains the court erred in concluding the Eleventh
   Amendment barred his claims for monetary damages against Officer Taylor
   in her official capacity. Because Jarrow merely stated he is appealing the
   issue, without support for his claim, he failed to properly brief the issue;
   therefore, it is abandoned. E.g., Hughes v. Johnson, 191 F.3d 607, 613 (5th Cir.
   1999); Latigue v. Davis, No. 18-40702, 2019 WL 11611145, at *1 (5th Cir. 3
   May 2019).
          Next, the court concluded Jarrow was not entitled to certain damages
   under 42 U.S.C. § 1997e(e) because he had not alleged physical injury.
   Jarrow, for the first time on appeal, alleges he suffered a headache, decreased
   energy, malnutrition, and hunger from the missed meal. Because he did not
   present these allegations in district court, our court does not consider them.
   E.g., Theriot v. Parish of Jefferson, 185 F.3d 477, 491 n.26 (5th Cir. 1999) (“An
   appellate court may not consider new evidence furnished for the first time on
   appeal and may not consider facts which were not before the district court at
   the time of the challenged ruling.”).
          As the district court concluded in the alternative, even assuming
   Jarrow alleged a physical injury in district court, he failed to state a facially




                                           2
Case: 22-50154       Document: 00516507721           Page: 3    Date Filed: 10/13/2022




                                      No. 22-50154


   plausible claim of an Eighth Amendment violation, considering the minimal
   amount and duration of deprivation associated with one missed meal. E.g.,
   Berry v. Brady, 192 F.3d 504, 507 (5th Cir. 1999) (explaining Eighth
   Amendment claim requires “conditions so serious as to deprive [the
   prisoner] of the minimal measure of life’s necessities”); Talib v. Gilley, 138
   F.3d 211, 214 n.3 (5th Cir. 1998) (doubting missing one out of every nine
   meals in five-month period and losing 15 pounds came close to denying
   prisoner the minimal civilized measure of life’s necessities).
           Jarrow additionally contends Officer Taylor failed, in violation of
   prison policy, to report the missed meal, but that issue is not a facially
   plausible claim of a constitutional violation. E.g., Myers v. Klevenhagen, 97
   F.3d 91, 94 (5th Cir. 1996) (reiterating prison official’s failure to follow prison
   policy does not constitute due-process violation if constitutional minima are
   met).
           As stated by the district court in its order of dismissal, its dismissal of
   Jarrow’s complaint counts as a strike under 28 U.S.C. § 1915(g). E.g.,
   Coleman v. Tollefson, 575 U.S. 532, 537–41 (2015). Jarrow is WARNED that,
   if he accumulates three strikes, he may not proceed in forma pauperis in any
   civil action or appeal filed while he is incarcerated or detained in any facility
   unless he is under imminent danger of serious physical injury. § 1915(g).
           AFFIRMED; SANCTION WARNING ISSUED.




                                            3